Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s application filed on 07/07/2021.
Claim 1 is cancelled and 2-21 are pending, where 2, 9 and 16 are independent.
This application claims the continuation benefit of the application number 15/894,241 filed on 02/12/2018 incorporated herein. 

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 11/27/2019 on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Multiple filed related applications 
Applicants have filed multiple related applications.  To date, US Patent No. 9449141, 9760674, 9892228, 10496786 (corresponding Application No. 14/677894, 14/341632, 14/961769 15/894,241) of the related applications has been allowed, and it appears that all the other related applications (e.g. Application No. 16/697846) stand pending and yet to be examined. See MPEP 804 and 1490 (IV) D. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting over claims 1, 8 and 15  of U.S. Patent No. 10,496,786 (U.S. Patent application 15/894,241 and Publication No. 2018/0300445) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No. 10,496,786 (U.S. Patent application 15/894,241 and Publication No. 2018/0300445) and the applications are claiming common subject matter, as follows: 

Claim No.
Application No. 16/697846
USP No. 10,496,786 (U.S. Patent application 15/894,241 and Pub. No. 2018/0300445)
Title
Systems and methods for generating orthotic device models from user-based data capture
Systems and methods for generating orthotic device models from user-based data capture
2. (New) A method for characterizing a foot of an individual, the method comprising: 
causing a display device to display a visual indicator to guide image capture of the foot; 
capturing a plurality of images of the foot in different orientations; and 
computing a plurality of physical dimensions of the foot derived at least partially from the plurality of images of the foot in the different orientations; and 
causing the display device to display a three-dimensional representation of the plurality of physical dimensions of the foot.
1. A method for characterizing a foot of an individual, the method comprising: 
causing a display device to display video of the foot captured by a camera;  
causing a first visual indicator to be overlaid on the video to guide capture of a first image of the foot, the first visual indicator being representative of a first target orientation of the foot with respect to the camera;  
capturing the first image of the foot when the foot is in the first target orientation;  
causing a second visual indicator to be overlaid on the video to guide capture of a second image of the foot, the second visual indicator being representative of a second target orientation of the foot with respect to the camera, wherein the second target orientation is different than the first target orientation;  
capturing the second image of the foot when the foot is in the second target orientation;  and 
computing, or transmitting the first image and second image to a server to compute, a plurality of physical dimensions of the foot by deriving the plurality of physical dimensions at least partially from the first image and the second image..
Claims 3-8, 10-15 and 16-21 are parallel and identical claims to the claims 3-8, 10-15 and 16-21 of the U.S. Patent No. 10,496,786 (U.S. Patent application 15/894,241 and Publication No. 2018/0300445).


Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting over claims 1, 8 and 15 of U.S. Patent No. 10,496,786 (U.S. Patent application 15/894,241 and Publication No. 2018/0300445).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “capturing a plurality of images of the foot in different orientations; and computing a plurality of physical dimensions of the foot derived at least partially on the plurality of images of the foot in the different orientations” of the application is equivalent to the limitation “capturing the first image of the foot when the foot is in the first target orientation; capturing the second image of the foot when the foot is in the second target orientation; and computing, or transmitting the first image and second image to a server to compute, a plurality of physical dimensions of the foot” of the patent) in scope and they use the similar limitations and produce the same end result of producing an orthotic device customized to or custom produced for anatomy of an individual. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, 8 and 15 of the patent to arrive at the claims 2, 9 and 16 of the instant application, because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious 
This is an obviousness-type double patenting rejection. However, this is very close to statutory type double patenting rejection. Because, the limitations of the instant conflicting claims are anticipating inherently or the claim language of the instant claims are identical to the limitations of the patent as shown in the comparison table. The filing of a terminal disclaimer cannot overcome a statutory type double patenting rejection. See MPEP § 804.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 2-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-21 of U.S. Patent No. 10,496,786 (U.S. Patent application 15/894,241 and Publication No. 2018/0300445). 
This is a statutory double patenting rejection. Because they use the anticipating inherently or identical limitations and produce the same end result. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). See MPEP 804 (II)(A) “- claims may be differently worded and still define the same Invention”.


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting capturing, computing and displaying parameters, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e. why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 3-8, 10-15 and 16-21 are also rejected as they are dependent of the independent claims.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5, 7-12, 14-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) capturing, computing, and displaying the parameters, as explained in detail below. 
This judicial exception is not integrated into a practical application because of capturing, computing, and displaying the parameters. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements computation and display are mainly based on data/information collection that do not add meaningful limitations sufficient amount to significantly more (“inventive concept”) than the judicial exception.
Claim 2: Ineligible 
Step 1: The claim recites a series of steps and, therefore, is a process. Thus the claim is directed to the same as a process, which is a statutory category of invention (Step 1: Yes).
Next, the claims are analyzed to determine directed to a judicial exception (Alice Corp.).
Step 2A: Claim 2 recites the step of capturing, computing, and displaying the parameters for characterizing foot of individual. Claim 2 is directed to an abstract idea of capturing, computing, and/or transmitting the parameters. 
This determining step, as drafted, is a process that under its broadest reasonable interpretation, covers the concept performed in human such as observation, evaluation, judgement, opinion, etc. 
mental processes” of the patent eligibility grouping.
In addition, this is also analogous to such concepts identified by the courts as abstract, such as collection, analysis and display information in Electric Power Group, LLC, v. Alstom, (671 F.3d 1317, 101 U.S.P.Q.2d 1785 (Fed. Cir. 2012)).
Therefore, claim 1 is directed to an abstract idea of a judicial exception (Step 2A Prong one: Yes).
This exception is not integrated into a practical application of the exception and based on the recited additional elements of the claims as mentioned below (Step 2A Prong two: No).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea.
Step 2B: In addition to the steps that describe the abstract idea of capturing, computing, and displaying the parameters, the claim recites the additional limitation of computation and display device are mainly based on data/information collection for characterizing foot of individual. This additional element taken individually represents a general purpose data collection for characterizing foot of individual, as evidence discussed in the background [paragraph 0003-05] “orthotic insert is a orthotic device that - supports the foot by redistributing ground reaction forces while properly aligning foot joints during motion - to treat biomechanical deformities as well as inflammatory conditions (e.g., plantar fasciitis) in patients”. The additional elements data collection for characterizing foot of individual are mainly based on data/information collection, and Step 2B: No)
As to independent Claims 9 and 16, reciting substantially similar subject matter as claim 2 for similar reasons as those outlined above, likewise do not amount to significantly more than the above noted abstract idea.
As to the dependent claims 3-5, 7-8, 10-12, 14-15, 17-18 and 20-21, reciting the elements of "receiving, capturing, generating model, and displaying, determining orientation and visual/audio data" in characterizing foot of individual, which does not rises to a level of significantly more than the abstract idea, and are accordingly not eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Udiljak, et al. U.S. PGPub No. 2004/0133431 A1 (hereinafter “Udiljak”) in view of Tow, U.S. PGPub No. 2015/0165690 A1 hereinafter (“Tow”). 
Clam 1 cancelled. 
As to claims 2, 9 and 16, Udiljak discloses (New) A method for characterizing a foot of an individual (Udiljak [0040-44] “step-by-step instruction wizard that guides users through the process of scanning the customer's feet/foot - capable of capturing foot images” see Fig.1-7), the method comprising: 
capturing a plurality of images of the foot in different orientations (Udiljak [0044] “step-by-step instruction wizard that guides users through the process of scanning the customer's feet/foot and transmitting the acquired images to the orthotics provider 104” and [0042] “scanning device 114 capable of capturing foot images in accordance with the preferred” see Fig.2-3, scanner device is able to capture the plurality of foot images); and 
computing a plurality of physical dimensions of the foot derived at least partially from the plurality of images of the foot in the different orientations (Udiljak [0013] “conversion utility for converting the scanned foot images into a three dimensional orthotic insole model as well as a modeling utility for manipulating the three dimensional orthotic insole models” see Fig. 1-10). 
 

However, Tow discloses causing the display device to display a three-dimensional representation of the plurality of physical dimensions of the foot (Tow [0071] “scan the mold or impression with an orthotics manufacturing device or an imaging device e.g., digital scanner or camera 503 to create a digitized record of the patient's anatomy 504” see 2-5 and [0101] “series of printed voxels created to simulate an orthotic prior to printing an actual medical device for a patient -orthotics with inflatable sections or sensors/actuators created to accomplish the same, or for other uses inside shoes, such as biofeedback applications” see Fig. 1-8, sensors/actuators creates feedback (audio/video indicators));  
	Udiljak and Tow are analogous arts from the same field of endeavor and contain overlapping functional similarities and both contain orthotic device model fabrication.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities generate visual indicators and for display by a display device, as taught by Udiljak, and incorporating series of orthotic printed voxels created from the impression on imaging device, as taught by Tow.  
As to claims 3, 10 and 17, the combination of Udiljak and Tow disclose all the limitations of the base claims as outlined above.  
Udiljak further discloses (New) The method of claim 2, further comprising: receiving a plurality of user inputs, the user inputs corresponding to physical parameters Udiljak [0016] “manufacturing the custom orthotics begins by receiving into a computer system an order for custom orthotic insoles - comprising scanned images of a patient's foot and instructions on fabricating the orthotic insole” and [0018] “data received include data from a medical imaging device reflecting the internal structure of a customer's foot as well as data from a laser scanning device reflecting a 3D model of the exterior of a customer's foot” see Fig. 3-7). 
 As to claims 4, 11 and 18, the combination of Udiljak and Tow disclose all the limitations of the base claims as outlined above.  
Udiljak further discloses (New) The method of claim 2, further comprising: capturing depth data with respect to the foot, wherein the plurality of physical dimensions of the foot are computed based at least partially on the depth data (Udiljak [42] “scanning device 114 capable of capturing foot images in accordance with the preferred” see Fig.2-7 scanning device identifies the length). 
 	As to claims 5, 12 and 19, the combination of Udiljak and Tow disclose all the limitations of the base claims as outlined above.  
Udiljak further discloses (New) The method of claim 2, wherein a server is to generate model data representative of an orthotic device based at least partially on the plurality of physical dimensions of the foot and a three-dimensional (3D) model of the foot to facilitate optimization of mechanical properties of the orthotic device to the individual (Udiljak [0013] “generating fabrication instructions from the manipulated orthotic insole model - to create a physical reproduction of the manipulated orthotic insole model” and [0016] “scanned images of a patient's foot and instructions on fabricating the orthotic insole - fabrication instructions for creating a physical replica of the orthotic insole computer model - to create the physical replica” and [0095] “pattern recognition and/or neural networks used for this purpose of automated process - to predict foot pressure distributions based on insole shape and material properties and biomechanical features of individual feet” see Fig.1-7), 
Tow further discloses wherein the 3D model is capable of being inspected, re-used, or re-processed by an algorithm executed by a processing device of the server or updated based on one or more of new algorithms or updated data associated with the individual (Tow [0071] “scan the mold or impression with an orthotics manufacturing device or an imaging device e.g., digital scanner or camera 503 to create a digitized record of the patient's anatomy 504” see 2-5 and [0101] “series of printed voxels created to simulate an orthotic prior to printing an actual medical device for a patient - orthotics with inflatable sections or sensors/actuators created to accomplish the same, or for other uses inside shoes, such as biofeedback applications” see Fig. 1-8, sensors/actuators creates based on feedback to re-process by inspection). 
 As to claims 6, 13 and 19, the combination of Udiljak and Tow disclose all the limitations of the base claims as outlined above.  
Udiljak further discloses  (New) The method of claim 5, wherein the server is to transmit the model data to a fabrication device, wherein the fabrication device is to (Tow see Fig. 1-8, element 100 fabrication device and 200 500 800 fabrication flow diagram). 
 	As to claims 7, 14 and 20, the combination of Udiljak and Tow disclose all the limitations of the base claims as outlined above.  
Udiljak further discloses (New) The method of claim 2, further comprising: determining that the foot is in a target orientation during image capture based at least partially on inertial measurement data received while video of the foot is captured (Udiljak [0055] “orthotic insole provider performs a statistical comparison to the model database and selects the appropriate insole for the customer” see Fig.5-6 for orientation determination from the visual pattern). 
 As to claims 8, 15 and 21, the combination of Udiljak and Tow disclose all the limitations of the base claims as outlined above.  
Tow further teaches  (New) The method of claim 2, further comprising: generating at least one of an audio cue or a haptic cue along with the visual indicator (Tow [0101] “wear a custom medical device fabricated by in order to allow for pre-fabrication comfort testing - “series of printed voxels created to simulate an orthotic prior to printing an actual medical device for a patient - orthotics with inflatable sections or sensors/actuators created to accomplish the same, or for other uses inside shoes, such as biofeedback applications” see Fig. 1-8, sensors/actuators are used for feedback (audio or haptic cue) to allow comfort testing). 


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Udiljak, et al. U.S. PGPub No. 2004/0133431 A1 discloses orthotic shoe insoles to a system for receiving and filling orders for orthotic inserts over a network
Tow, U.S. PGPub No. 2015/0165690 A1 discloses a 3D Printer for novel automation and additive manufacturing techniques in manufacturing medical devices such as orthotics, customized for a particular person.
Abraham, et al. U.S. PGPub No. 2008/0111816 A1 discloses a computer aided manufacturing and selling of 3D models via a remotely accessible network or retail storefront. 
Stanhope, et al. U.S. PGPub No. 2011/0082578 A1 discloses a system for fitting, customizing and manufacturing an orthosis with 3D coordinates for a plurality of landmarks corresponding to anatomical characteristics of the orthosis. 
Layman, et al. U.S. PGPub No. 2014/0188260 A1 discloses a prosthetic limb and process to digitally construct a prosthetic limb which includes first, digitally producing a modified mold of a residual limb via 3d scanners and software. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119